DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 & 4 are objected to because of the following informalities:  
Claim 1, line 2, the term “…ends of which…” should be corrected to “wherein an end of each of the pistons extend from the pistons through guide bushing in the housing…”; and
Claim 1, the term “double action pistons” should be corrected to “double-acting pistons” as it is a well-established term used in the art. Note, claim 4 has the same issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
With regards to claim 1, line 5, it recites “the block-slider”. There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 5, the recitation “…between them…” renders the claim indefinite since it is unclear as to what is meant by it. Appropriate correction is required. 
Also in claim 1, line 8, the claim sets forth "heads of cylinders" in non-antecedent basis form, but the claim already sets forth "at least two cylinders". It is unclear to the Examiner whether these are the same or not. For purposes of prosecution, Examiner is interpreting the cylinders to be the same. Appropriate correction is required.
 Note, many of the claims also set forth structure in a non-antecedent basis manner where in fact the elements have already been introduced in a preceding claim. 
Claim 1, lines 8-9, the recitation “the yoke assembly of the engine housing by side surfaces with grooves for lubricant is mounted between the guide surfaces of the engine housing with freedom of movement along an axis of cylinders with double action pistons” renders the claim indefinite. It is duly noted that this recitation is replete with grammatical and idiomatic errors. It is unclear as to what the exact structure(s) that the Applicant(s) is/are attempting to recite here. Note, the recitations bolded and underlined above suffer from the same deficiency as noted above with respect to line 8 of the claim. Appropriate correction is required. Also note, Examiner is interpreting the recitation as follows: “wherein outer side surfaces of the housing frame of the yoke assembly further comprises grooves for lubricant between guide surfaces of the engine housing with freedom of movement along an axis of the at least two cylinders, and wherein the pistons are double action pistons,”. Finally, the rejection provided below will reflect this interpretation in view of the cited prior art(s). 
Also in claim 4, line 1, the claim sets forth "double action pistons" in non-antecedent basis form, but claim 1 already sets forth "double action pistons". It is unclear to the Examiner whether these are the same or not. For purposes of prosecution, Examiner is interpreting the cylinders to be the same. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquan (US 6,065,440) in view of Lacerda (US 5,799,628), and further in view of Gray (US 4,776,310).
Re claim 1, Pasquan (‘440) discloses an engine (fig. 1) with a slider-crank mechanism (e.g., Scotch yoke 22; fig. 2-5; col. 3, lines 49-65), comprising: 
an engine housing (crankcase 18) inside which a shaft (crankshaft 20; fig. 3) with a crank (crank pin 19) is placed, and 
at least two cylinders (10d) with pistons 12 on rods (connecting rods 16), [[wherein an end of each of the pistons 10d extend from the pistons 12 through guide bushing (seals 17; fig. 3) in the housing 18 and are connected to each other by a yoke assembly 22 (fig. 2-3), and 
the yoke assembly 22 comprises a housing (defined by lateral extensions 16a and spacers 26; see fig. 2-3 and col. 3, lines 49-65) in a form of a frame of rectangular cross-section and internal guide surfaces (of rectangular slideway 24) for a block-slider (sliding block 28; fig. 2-3) located between them and installed with freedom of movement between the guide surfaces (of 24) and rotation on the shaft crank 19; and 
the block-slider 28 in made of two connected halves (16a, 16a), and wherein the guide bushings 17 (fig. 3) are located in heads (fig. 3) of cylinders 10d.
Pasquan (‘440) further teaches that the pistons are double-acting pistons (fig. 2-5, col. 4, line 39 thru col. 5, line 13). 
Furthermore Pasquan (‘440) also explicitly teach in column 5, lines 32-45 the following: 
[Lubrication of the crankshaft bearings, scotch yoke, connecting rods, etc. is accomplished mainly by oil splashing in the crankcase; space is provided between the crankcase roller bearings for oil to flow, as well as vent holes in the adjacent crankcase walls. The piston skirts can be lubricated through an oil supply conduit in the connecting rod and cross-holes in the piston. Since valve 32 and check valve 45 separates the crankcase from the cylinder, the crankcase oil is not contaminated with combustion impurities, which results in long life.].
However, Pasquan (‘440) fails to explicitly teach that the block-slider 28 comprises lubrication grooves, and wherein the lubrication grooves on the block-slider do not extend beyond a plane of an internal sliding guide surface in the frame of the yoke assembly. 
Pasquan (‘440) also fails to explicitly disclose wherein outer side surfaces of the housing frame (16a, 16a, 26) of the yoke assembly 22 further comprises grooves for lubricant between guide surfaces of the engine housing.
However, the patent to Lacerda (‘628) teaches that it is very common in the art of slider-crank mechanisms for internal combustion engines, more commonly known as Scotch-Yoke mechanisms, to provide such a mechanism 120 (fig. 4), wherein the block-slider 150 (fig. 12) comprises lubrication grooves 193, and wherein the lubrication grooves 193 on the block-slider 150 do not extend beyond a plane 169 of an internal sliding guide surface in the frame of the yoke assembly 120 (fig. 4 & 12). 
[Oil channel 189 on bearing 164 collects lubricating oil from a crankpin, and supplies the lubricating oil through hole 188, through tube 187, into hole 186, finally into oil channels on surface 168, for lubricating sliding block surface 168 and the shuttle surface upon which it slides. Surface 168 has oil channels similar to 193 on surface 169, but are not shown. An oil channel similar to 189 in bearing 164 also collects lubricating oil and supplies it through hole 191, through hole 192, to lubricating oil channels 193 on sliding block surface 169, to lubricate surface 169, and also the shuttle surface upon which it slides.]).
 In view of this, it would be obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the block-slider of Pasquan (‘440), such that the block-slider comprises lubrication grooves, and wherein the lubrication grooves on the block-slider do not extend beyond a plane of an internal sliding guide surface in the frame of the yoke assembly, as clearly suggested and taught by Lacerda (‘628), in order to provide an improved lubrication of the slider-block, thus, improving the overall life of engine and its components. 
The modified Pasquan (‘440) fails to teach wherein outer side surfaces of the housing frame (16a, 16a, 26) of the yoke assembly 22 further comprises grooves for lubricant between guide surfaces of the engine housing.
However, Gray (‘310) teaches a very similar engine system having a Scotch-yoke mechanism (fig. 36-40), wherein outer side surfaces (see 50; fig. 40) of the housing frame 50 of the yoke assembly 10 further comprises grooves 50’ for lubricant between guide surfaces of the engine housing (crankcase wall 110). 
[In FIG. 38, a pressure timed lubrication source 111 serves to provide lubricant to a channel 112 in the crankcase wall 110. Lubricant proceeds through the channel 112 which passes through the guide 60 to enter channel 112' disposed across the face of the bearing surface 60' of the guide 60, see FIG. 39. It will be observed that the channel 112' does not exhaust into the crankcase proper but is essentially isolated therefrom, being in communication with channel 50' of slide 50 which is mounted to yoke 10 as shown in previous figures, see for example, FIG. 21. Channel 50' is shown in FIG. 40 as having a Z configuration, however other configurations having substantially equivalent lubrication capabilities are contemplated, Channel 50' is in communication with channel 112' throughout movement of the yoke 10 in its reciprocation during rotation of the crankshaft. The horizontal bars of the Z assure that virtually the full bearing surfaces of the slide 50 and guide 60 are serviced with lubricant throughout the stroke of the yoke 10. Channel 50' communicates with a channel 50" interior to the yoke 10 which, as seen for example in FIG. 21, extends substantially to the central portion of the yoke 10, exiting the yoke 10 through an aperture in bearing insert member 22 to surface 23, thereby serving to lubricate the surface of the sliding block which engages surface 23. Surface 23 further communicates by way of channel 48, FIG. 18, in the direction of arrow 48' through a perforation in a bearing insert, not shown, with the bearing surface of the crankthrow 46'. The particular configuration for the channels 112, 112', 50', 50" and 48 will be dictated by the particular configuration of the crankcase guide, yoke slide, yoke and sliding block, but in all cases lubrication is through the wall of the crankcase, not the crankshaft, and none of the channels exhaust into the crankcase proper so that lubricant pressure is not lost.].
In view of this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the to yolk assembly housing frame of Pasquan (‘440), such that the outer side surfaces of the housing frame of the yoke assembly further comprises grooves for lubricant between guide surfaces of the engine housing, as clearly suggested and taught by Gray (‘310), in order to provide assurance that virtually the full bearing surfaces of the slide and guide are serviced with lubricant throughout the stroke of the yoke (see par. cited and underlined above). 
With regards to claims 2-4, Pasquan (‘440) further teaches wherein the shaft has one or more than one crank 19, and specifically, Pasquan (‘440) teaches the shaft 20 has one crank 19 (fig. 3), and wherein the engine is made in two-stroke operation mode (col. 3, lines 24-26), and wherein the cylinders 10d (fig. 3) with double action pistons 12 are installed at the ends of the housing 18 one after one (see FIG. 2-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited prior arts made of record all teach very similar Scotch-Yoke mechanisms wherein the block-slider of the assembly are of rectangular shape having various lubrication methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747